In an action to foreclose a mortgage, plaintiff appeals from so much of an order of the Supreme Court, Rockland County, entered July 3, 1978, as denied his motion for summary judgment against defendants Fisher. Order reversed insofar as appealed from, on the law, with $50 costs and disbursements, and motion granted. Plaintiff is the mortgagee on a mortgage in the face amount of $20,000 executed by respondents. The mortgage was given to plaintiff, as nominee, as security for a loan for the benefit of respondent Bernard Fisher. Respondents defaulted on the loan and plaintiff brought this action to foreclose the mortgage. Respondents opposed plaintiff’s motion for summary judgment, asserting the defense of fraud in the inducement. The "fraud” was an alleged oral promise by plaintiff that he would not record the mortgage. Respondents claim that they would never have given the mortgage but for that "fraudulent inducement”. There is no merit to the defense of fraud in the inducement. Respondents have not alleged and proved that the fraud complained of resulted in any injury to them (see Urtz v New York Cent. & Hudson Riv. R. R. Co., 202 NY 170; 24 NY Jur, Fraud and Deceit, § 14). We also find no merit in respondents’ other contentions. Mollen, P. J., Latham, Damiani and Titone, JJ., concur.